Citation Nr: 1733983	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent, from May 18, 2009 to August 8, 2011, and in excess of 70 percent from August 9, 2011 to the present, for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus with nephropathy, recurrent diabetic foot ulcers, erectile dysfunction, and retinopathy with macular edema and vitreous hemorrhage. 

3. Entitlement to a compensable, separate rating for diabetic retinopathy with macular edema and vitreous hemorrhage.

4. Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU) prior to August 9, 2011.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1967 to April 1969. He had combat duty in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claims were remanded in January 2015 and September 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable separate rating for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 8, 2011, the occupational and social impairment from the Veteran's PTSD has most nearly approximated occupational and social impairment with occasional decrease due to symptoms including medication and chronic sleep impairment.

2. Since August 9, 2011, the Veteran's PTSD most approximated occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

3. Throughout the period on appeal, the Veteran's diabetes was not manifested by the need for regulation of activities.

4.  Prior to August 9, 2011, the evidence of record establishes that the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 30 percent, from May 18, 2009 to August 8, 2011, and in excess of 70 percent from August 9, 2011 to the present, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Codes 7913, 7522 (2016).

3. The criteria for entitlement to a TDIU have been met prior to August 9, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. PTSD 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which utilizes the general rating formula for mental disorders.  Under that code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.   Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126  (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116   (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126 .

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267   (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15  (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2 , 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a disability evaluation in excess of 30 percent, from May 18, 2009 to August 8, 2011, and in excess of 70 percent from August 9, 2011 to the present, is not warranted.  

Prior to August 8, 2011, the Veteran's PTSD has most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The relevant evidence of record includes VA examinations conducted in March 2009 and July 2009.  The March 2009 VA examiner observed that the Veteran's VA medical treatment records indicated that he had schizophrenia and PTSD, but after evaluation of the Veteran, she opined that the Veteran did not meet the DSM IV criteria for a diagnosis of PTSD.  She stated that the Veteran honorably served his country in Vietnam and while he did have some symptoms of PTSD, including re-experiencing, cue avoidance and hyperarousal symptoms, that he did not demonstrate the behavior typical of a veteran with PTSD.  The examiner commented that the Veteran enjoys participation several times a week in a busy activity center for individuals with serious mental illness and attended arena sporting events when given tickets.  She observed that the Veteran did not avoid crowds and attended monthly "consumer night out" at the activity center.  The examiner concluded that these are not activities or events that a veteran with PTSD would enjoy or participate in without significant reluctance, if at all.  The examiner attributed the Veteran's impaired functioning to schizophrenia.

The July 2009 VA examiner best characterized the Veteran's PTSD as manifested by mild social and occupational impairment.   This examiner reiterated the activities the Veteran participated in as described in the March 2009 VA examination report.  The Veteran reported a good quality of peer relationships, described as occasional, and extracurricular activities.  The examiner stated that the Veteran's current psychosocial functional status was impaired.  On mental status evaluation, the examiner observed that the Veteran was clean and neatly groomed.  His psychomotor activity was unremarkable as well as his speech.  The Veteran was cooperative and friendly.  His affect was described as "normal" and his mood was "good".  The examiner noted that the Veteran was easily distracted and unable to spell a word forward and backward.  He was oriented to person, time and place.  His thought process and thought content were unremarkable.  There was no evidence of delusions.  The Veteran, however, did have sleep impairment, sleeping only 4 to 5 hours a night.  He also reported having auditory hallucinations.  There, however, was no evidence of obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  The examiner further noted that the Veteran's impulse control was good and that he was able to maintain his personal hygiene.  His memory was also described as normal. In addition, the Veteran's GAF score was 64.  The examiner commented that Veteran was diagnosed with schizophrenia, paranoid, chronic, mild and ascribed his symptoms of unusual thought process, disorganized thinking, paranoia and delusions to this mental disorder.  He further stated that the Veteran's schizophrenia was not evaluated during this examination for PTSD.  In any event, the examiner concluded that the Veteran's PTSD symptoms were controlled by continuous medication.  He stated that the Veteran had frequent, daily, chronic, and mild PTSD symptoms; and mild social and occupational impairment due to PTSD.

A March 2009 VA mental health record shows that the Veteran reported that he was "doing a little better".  He denied feeling depressed most of the time and enjoyed watching basketball on TV and attending "daycare" doing arts and crafts.  The Veteran, however, stated that he still had nightmares.  He ultimately denied any psychotic symptoms.  On mental status evaluation, the Veteran was alert and oriented in all spheres.  The clinician noted that the Veteran was well groomed and cooperative.  His mood was described as "OK", but his affect was noted as blunted.  His speech was sparse and thought pattern described as goal-directed but somewhat impoverished.  There was no evidence of auditory or visual hallucinations; no suicide or homicidal ideation; and no overt delusions.  The clinician stated that the Veteran's insight and judgment were intact.

A January 2010 psychiatric record reflects that the Veteran was living in a "foster home".  The Veteran reported that his nightmares ameliorated and denied auditory hallucinations and paranoia.  He also denied homicidal or suicidal ideation.  On mental status evaluation, the Veteran's grooming was appropriate.  The clinician noted the Veteran was reserved, but polite and cooperative.  He had the appropriate rate, volume and prosody.  His mood was described as "average" while his affect was congruent and restricted.  The clinician observed that the Veteran's thought process was grossly organized while his insight and judgment were fair.  There was no evidence of flight of ideas and sensorium and cognition were grossly intact.

Prior to August 8, 2011, the Veteran's PTSD has not more nearly approximated the criteria for a 50 percent rating as his symptoms do not cause the functional impairment associated with that evaluation.   His symptoms have not caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The VA examiners have not found this degree of functional impairment, nor has the symptom equivalency requirement been satisfied.  The symptoms associated with the Veteran's PTSD during this time period included chronic insomnia; difficulty concentrating; and a restricted range of affect.  Further, the July 2009 VA examiner found that the Veteran's PTSD symptoms were controlled by continuous medication and described his symptoms as frequent, daily, chronic, and mild.  Hence, a disability evaluation in excess of 30 percent, from May 18, 2009 to August 8, 2011, is not warranted for PTSD.

Additionally, the Board finds that a disability evaluation in excess of 70 percent since August 9, 2011, is also not warranted.  Here the evidence of record includes VA examinations in August 2011, December 2012 and, more recently, in November 2016.  Both the August 2011 and December 2012 examiners concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  On the other hand, the November 2016 examiner concluded that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

All the VA examiners diagnosed the Veteran with schizophrenia, paranoid type, on Axis I and PTSD on Axis II.  They also observed that the Veteran's schizophrenia contributed more to the Veteran's psychiatric symptoms.  Specifically, the August 2011 and December 2012 examiners attributed auditory and visual hallucinations and paranoia to the Veteran's schizophrenia and distressing thoughts about traumatic events, nightmares, anxiety and avoidance of triggers to PTSD.  It was noted that common to both schizophrenia and PTSD symptoms included a restricted range of affect, hypervigilance and social impairment.  The November 2016 examiner, however, commented that it was impossible to completely separate the impairment in functioning related solely to PTSD without resorting to mere speculation, in large part because the Veteran did not currently endorse/manifest prominent symptoms of either PTSD or schizophrenia.  On the other hand, the November 2016 examiner did note that the previous two VA examinations determined that schizophrenia accounted for greater impairment than PTSD.  He stated that currently, the Veteran endorsed some mild, occasional irritability that could reflect either residual symptoms of PTSD, schizophrenia, or a combination of both conditions.  The November 2016 VA examiner concluded that symptoms that the Veteran reported that could be directly linked to military traumas (e.g., occasional intrusive thoughts) result in no more than minimal to mild impairment.

These VA examinations also show that the Veteran endorsed symptoms, including a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names directions or recent events; a restricted range of affect; difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting; persistent delusions or hallucinations; and persistent danger of hurting self or others.  Also, of particular note, at the August 2011 VA examination, the Veteran reported that he had moved out of the "foster home" setting and into his own apartment about a year prior.  He stated that it was precipitated by a fight with another resident.  In addition, he reported that he had a car and was able to drive himself around.  He stated that he visited some family members, including his aunts.  He further relayed that he had a close relationship with 3 of his 5 children.  He reported regularly attending church and that he continued to attend Piper Place day program about 3 days a week.  Moreover, the Veteran stated that he sometimes attended outside activities with friends from his day program.  However, at his December 2012 VA examination, the Veteran reported that he purchased a home with a VA loan.  He stated that he lived alone and since his mother died in 2009, he had occasional contact with his stepfather, who lives in a nursing home.  The Veteran reported that he was no longer in touch with any of his children and he "sometimes" went to church with his elderly friends.  He denied any other social activities.  

At the November 2016 VA examination, the examiner noted that the Veteran lived with his fiancée.  The Veteran reported that he had a relationship with his son, daughter and 19 year old granddaughter.  He did not report having any close friends.  He described his activities as mainly watching TV and going out of town with his fiancée.  Regarding the GAF scores per the Board's previous remand, the examiner commented that as of DSM-V, GAF scores were eliminated since they have been shown to have a lack of reliability and poor clinical utility.  In any event, he stated that the Veteran's overall GAF score was estimated to be 65.  The examiner explained that this reflected mild symptom severity.  In reaching this conclusion, he observed that the Veteran had meaningful interpersonal relationships and did not display problems with reality testing.  The examiner noted the Veteran's statements that he overall had good sleep and energy/motivation.  He further stated that there were no current indications of serious problems with behavior or judgment. 

Based on this evidence of record, an assignment of 70 percent since August 9, 2011 sufficiently compensates the Veteran for his symptoms due to PTSD.  At no time, however, have the criteria for a 100 percent schedular rating been met, as the evidence does not show that the Veteran's PTSD causes total occupational and social impairment.  The Veteran is able to function independently.  He is able to control his own finances.  In addition, his delusions and hallucinations were attributed to his nonservice-connected schizophrenia.  Moreover, the Veteran has meaningful social relationships as evidenced by the relationship with his current fiancée, son, daughter and granddaughter.  He occasionally attends church and likes traveling out of town with his fiancée.  Accordingly, a rating in excess of 70 percent since August 9, 2011, for PTSD is denied.


B. Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II (DM II) has been rated as 20-percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 10 percent rating is assigned for diabetes managed by restricted diet only.  A 20 percent rating is assigned for diabetes requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 
Since the rating criteria under DC 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67). In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met. It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to DC 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under DC 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7). 

Compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

The Board will discuss such complications below.

The evidence of record, including several VA examination reports, VA treatment records, and private treatment records, show the Veteran's DM II was regulated by an oral agent and restricted diet prior to June 2010 but, thereafter, by one insulin injection a day and a restricted diet, but not by avoidance of strenuous occupational and physical activities at any time.  

On VA examination in March 2010, the examiner noted that the Veteran was not restricted in his ability to perform strenuous activities.  A VA diabetic nursing note dated in April 2010 noted that the Veteran was encouraged to walk daily.  On VA examination in September 2010, the Veteran reported that he walked daily.  The September 2010 VA examiner, as well as a December 2012 VA examiner, again noted that the Veteran was not restricted in his ability to perform strenuous activities.  VA treatment records dated in June and December 2014; in March, May, and July 2015; and in January 2016 indicate that the Veteran walked for exercise.  In October and November 2015, it was noted that he walked for 20 to 30 minutes every day or every other day.  Treatment records also reveal that the Veteran was advised of the importance of exercise and low carbohydrate intake with respect to his diabetes.  More recently, on VA examination in November 2016 the examiner stated that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.

Also of record is a June 2010 statement from the Veteran's treating VA doctor (P.B.) stating that the Veteran required insulin daily and was on a restricted diet, and that his activity was restricted as a result of his diabetes.  However, upon review of the Veteran's VA treatment records, to include his records of treatment with P.B., MD, there is no mention or indication that the Veteran was to regulate his activities or avoid strenuous occupational and recreational activities.  To the contrary, as noted above a relatively contemporaneous April 20, 2010 treatment record by J.K. (a nurse) noted that the Veteran was encouraged to walk daily, as do his subsequent and more recent VA treatment records.  Because the June 2010 statement from P.B., MD is not supported by any explanation and is contradicted by the Veteran's actual VA treatment records, it is found to carry no probative weight.  

To the extent the Veteran's ability to perform strenuous activities is limited due to the complication of his DM II, such as the associated bilateral lower extremity peripheral neuropathy, such restriction is taken into account in the evaluation assigned that disorder (he has separate ratings for the associated bilateral lower extremity neuropathy).  Thus, to assign a higher rating for the underlying diabetes based on these same restrictions, which already are being compensated separately, would result in impermissibly compensating him twice for the same manifestations under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.

Moreover, the fact that he has to carefully monitor his glucose levels through managing his diet does not equate to regulation of activities as defined in DC 7913, which requires a clinical finding that the Veteran must avoid strenuous occupational and physical activities.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64.  

As the evidence shows that the Veteran's diabetes has not met the criteria for a rating higher than 20 percent during the period on appeal, staging of this rating is not warranted, notwithstanding the fact that there may have been some fluctuations in the severity of his diabetes.  See Fenderson, 12 Vet. App. at 125-26.

The Veteran has a diagnosis of diabetic nephropathy/renal dysfunction, manifested by proteinuria, or excessive serum proteins in the urine.  See Dorland's Illustrated Medical Dictionary, 1535 (32nd ed. 2012).  Diseases of the genitourinary system are generally rated on the basis of renal or voiding dysfunctions, infections, urinary frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.  A review of the record reveals no evidence of renal or voiding dysfunctions, obstructed voiding, urinary frequency, or infections related to the Veteran's diabetic nephropathy/renal dysfunction.  Although the record shows some complaints of voiding dysfunction, this has not been associated with the Veteran's service-connected diabetes.  Instead, the November 2016 VA examiner opined that the etiology of voiding dysfunction was unknown. There is no medical evidence of record indicating that the Veteran's voiding dysfunction is related to his diabetic nephropathy/renal dysfunction.  Notably, the November 2016 VA examiner indicated that the Veteran's diabetic nephropathy/renal dysfunction was manifested by proteinuria.  Accordingly, the Board finds that the Veteran's diabetic nephropathy/renal dysfunction does not warrant a separate compensable rating.  See 38 C.F.R. § 4.115a. 

The record also shows that the Veteran has recurrent diabetic foot ulcers/ osteomyelitis.  At the November 2016 VA examination, the examiner observed that there were no current symptoms except for skin off of the right toe with drainage.  The examiner also commented that the Veteran had a great toe amputation within the last few months.  The record shows that in September 2014, the RO granted service connection for a left great toe amputation as secondary to his service-connected peripheral neuropathy.  It also reflects that the RO already granted service-connection for the right great toe in January 2016.  Otherwise, the record is unremarkable for any other skin condition associated with diabetic complications.  Accordingly, there is no evidence of record to support a finding that a separate compensable rating is warranted for any distinct period throughout the pendency of this appeal based on any skin disorders related to the Veteran's service-connected diabetes.  See 38 C.F.R. §§ 4.114, Diagnostic Code 7119, 4.118, Diagnostic Code 7806 (2016); Hart, 21 Vet. App. at 509-10.

The Veteran's erectile dysfunction has been associated with his service-connected diabetes, however, a separate schedular rating will not be afforded in the absence of compensable symptoms.  It is important to note that the Veteran is in receipt of Special Monthly Compensation pursuant to 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ. 

Erectile dysfunction is rated as compensably disabling only where deformity of the penis and loss of erectile power are both present.  38 C.F.R. § 4.119, DC 7522 (2016).  The Board finds that the Veteran's erectile dysfunction has been noncompensably disabling throughout the period on appeal, and thus a separate compensable rating is not warranted.

At the most recent VA examination in November 2016, the Veteran declined physical examination, but denied any injury or deformity to his penis.  Instead, he reported that he was unable to maintain an erection.  He recalled that he was prescribed Sildenafil, which he stated helped him achieved erections.  The earlier VA examinations of record conducted in September 2010 and December 2012 are also unremarkable.  Accordingly, as the Veteran's erectile dysfunction has not been productive of any penial deformity, the disability has been noncompensably disability, and a separate compensable rating has not warranted at any time during the period on appeal.

II. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

Prior to August 9, 2011, the Veteran met the scheduler requirement with a combined disability rating of 80 percent for his service-connected disabilities (PTSD, keloids of the chest, DM II with diabetic retinopathy and erectile dysfunction and peripheral neuropathy of the upper and lower extremities).   

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record shows the Veteran has not worked since 1977 when he was a bus/taxi driver.  The VA examinations of record for this relevant timeframe reflect that the Veteran stopped working due to his schizophrenia.  The Veteran, however, stated that he got into an altercation with a passenger who put pennies in the slot and as a result, he was suspended from his employment.  Giving the Veteran the benefit of the doubt, the Board finds that his PTSD in conjunction with his diabetes and diabetic neuropathy of the upper and lower extremities prevented him from obtaining and maintaining substantially gainful employment in his previous occupation as a bus/taxi driver.  There is no other indication of record that the Veteran had training or employment in any other occupation.  Thus, the Board finds that the evidence is at least in equipoise that his symptoms have caused him to be unable to obtain or engage in substantially gainful employment for the period prior to August 9, 2011.  See 38 C.F.R. § 3.400; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability evaluation in excess of 30 percent, from May 18, 2009 to August 8, 2011, and in excess of 70 percent from August 9, 2011 to the present, for service-connected PTSD is denied.

Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus with nephropathy, recurrent diabetic foot ulcers, erectile dysfunction, and retinopathy with macular edema and vitreous hemorrhage is denied. 

Entitlement to a TDIU, prior to August 9, 2011, is granted.


REMAND

To serve the Veteran's best interest, the Board separated the claim for a compensable separate rating for diabetic retinopathy.  Unfortunately, this claim must be remanded for another VA examination.

At the recent November 2016 eye VA examination, the examiner stated that she was unable to fully access how much the Veteran's decreased vision was related to the cataract versus macular edema of the right eye; although the main reason was the cataract.  In addition, she was also unable to fully access how much of the residual decreased vision of the left eye (20/40) was due to the corneal edema and inflammation post cataract surgery the prior day versus macular edema.  Accordingly, another eye VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's VA medical treatment records dated from November 2016.

2. After receipt of all additional treatment records, arrange for a new VA eye examination to assess the current severity of the Veteran's diabetic retinopathy with macular edema and vitreous hemorrhage.  The entire claims file must be made available to the examiner for review.  The examination report should indicate that the claims file was reviewed. The examiner should conduct all indicated tests and studies, and record all pertinent examination findings.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

If possible, the examiner should delineate which symptoms and impairment is attributable to the Veteran's diabetic retinopathy with macular edema and vitreous hemorrhage, as opposed to that attributable to his cataracts.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


